Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 9 and 15 are amended.  Claim 19 is canceled.  Claim 21 is added. Claims 1-18 and 20-21 are pending.

Response to Arguments
2	Applicant's arguments filed on 5/27/2022 have been fully considered but they are not persuasive.
 	Examiner reminds Applicant that “during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the Specification.”  The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).

 	With respect to the amended claim limitation:
 	Receiving a configuration command from a user to modify a configuration of at least a portion of a device; in response to receiving the configuration command, performing the following steps: determining, whether the device is in a configuration lockdown mode that limits an execution of one or more configuration commands…
	“to modify a configuration” would encompasses modifying “at least one portion of a device” or “one or more portion” of a device.  
 	Bunker discloses “[a]activating the lockdown mode may include modifying a plurality of security settings corresponding to lockdown configuration of one or more components of the print device…” (paragraph 0004). 
 	For example, Bunker discloses:
 	[0004] In an embodiment, a method (and system) for managing security settings of a print device using a lockdown mode may include receiving, by a processor, a request for enabling a lockdown mode from an authorized user. A print device in a lockdown mode prevents modifications to configuration of one or more components of the print device. A lockdown unit of the system may activate the lockdown mode in response to the request. Activating the lockdown mode may include modifying a plurality of security settings corresponding to lockdown configuration of the one or more components of the print device, and disabling one or more modes that a user may use to modifying the plurality of security settings. The lockdown unit may also store the plurality of security settings and the lockdown values associated with each of the plurality security settings in a security module. The system may also perform a compliance check to detect if current values associated with one or more of the pluralities of security settings have changed by comparing to the lockdown values stored in the security module, and perform a remediation action in response to detecting that the one or more security settings have changed. The remediation action may current values associated with the one or more security settings to the lockdown values. A compliance check may be performed periodically, at pre-defined time intervals, when the print device is powered on, and/or in response to a user request. In an embodiment, the system may receive the lockdown values associated with each of the plurality of security settings from the user along with the request to enable the lockdown mode.
	
 	In response to Applicant’s remarks, Applicant argues that the cited prior art teaches away from the claimed limitation.  Specifically, Applicant argues:
 	 a “compliance check detects if current values associated with one or more of the pluralities of security settings have changed by comparing to the lockdown values stored in the security module” (e.g., par 004) does not suggest “a configuration lockdown mode that limits an execution of one or more configuration commands,” as claimed.
	Par. 0033 teaches (emphasis added): “After activation of a lockdown mode, a user may attempt to change the security settings.  If successful the user may compromise the security of the print device.  The system may prevent this and maintain the security settings associated with the lockdown mode via a lockdown mechanism.”
 	Applicant further submits that a lockdown mode that allows a user to perform a security setting change (and then detects the permitted change by comparing values), as taught by Bunker et al. specifically teaches away from “a configuration lockdown mode that limits an execution of one or more configuration commands,” as claimed.  In order words, the claimed invention limits the execution of commands before they are performed, rather than detecting the change after the command is permitted to be executed…” 

 	Claim language interpretation and obviousness:

 	Examiner respectfully disagrees.  The cited claim limitation recites method for modifying a configuration and performing one or more automated remedial actions in response to determining that the device is in the configuration lockdown mode. 
 	If the remedial actions are in response to determining that the device is in the configuration lockdown mode.  It would have been obvious to determine whether (of if)  the device is in the lockdown mode.  If the modification of configuration is for at least a portion of a device, it would be obvious that “one or more” portion of the device components is to be configured. “ One or more” portion encompass  “at least one or all the components” of the device.  The phrase determining whether the device is in a configuration lockdown mode that limits an execution of one or more configuration commands” is interpreted that the execution of one or more configuration commands does not include “all” the execution of configuration commands. 

Bunker reference teaches:
A method for managing security settings of a print device using a lockdown mode includes receiving a request for enabling a lockdown mode. The lockdown mode prevents modifications to configurations of one or more components of the print device. The method further includes activating the lockdown mode. Activating the lockdown mode includes modifying a plurality of security settings corresponding to lockdown configurations of the one or more components of the print device, and disabling one or more modes that a user may use to modify the plurality of security settings. The method includes storing the plurality of security settings and the associated lockdown values in a security module, performing a compliance check to detect if current values associated with the plurality of security settings have changed.  by comparing to the lockdown values, and performing a remediation action in response to detecting that the one or more security settings have changed (Abstract)


Thus, Bunker teaches a method for managing security settings using a lockdown mode.  Modifying a plurality of security settings corresponding to lockdown configurations of the one or more components of print device.  The phrase managing security setting using a lockdown mode teaches or at least suggest using the lockdown mode to modify or change the security settings using lockdown mode.  Even though Bunker does not explicitly mention the determining step of verifying the  (whether the device is in configuration lockdown mode that limits an execution of one or more configuration command), but taking the step of making the request and determining the status of the lockdown would have been obvious because Bunker mentions Activating the lockdown mode includes modifying a plurality of security settings corresponding to lockdown configurations of the one or more components of the print device, and disabling one or more modes that a user may use to modify the plurality of security settings. 
 	Bunker further discloses “performing a compliance check to detect if current values associated with the plurality of security settings have changed.  by comparing to the lockdown values, and performing a remediation action in response to detecting that the one or more security settings have changed”.
  	The purpose of a verification process is to determine the status of the security settings, in order whether the configuration has been modified by unauthorized user and to ensure security has not been breached.  Bunker mentions that if the configuration is in the lockdown mode, it will prevent any modification to the configuration.  Similar to the verification in the compliance check to detect security settings have been changed (due to modification of configuration corresponding to lockdown modes).  The process of making request to modify (activating the lockdown status) the configuration using lockdown mode and verify the status of the lockdown and taking remedial actions would be obvious to ensure any changes would not be inadvertently made.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. (U.S. Patent Application Publication No. 2017/0223230, hereinafter Bunker).
 	With respect to claim 1, Bunker discloses a method, comprising: 
receiving a configuration command from a user to modify a configuration of at least a portion of a device (e.g.  Bunker, paragraphs 0004-0005, “a method (and system) for managing security settings of a print device using a lockdown mode may include receiving, by a processor, a request for enabling a lockdown mode from an authorized user”); determining, responsive to receiving the configuration command, if the device is in a configuration lockdown mode; and performing one or more automated remedial actions in response to determining that the device is in the configuration lockdown mode, wherein the method is performed by at least one processing device comprising a processor coupled to a memory (e.g. Bunker, paragraph A print device in a lockdown mode prevents modifications to configurations of one or more components of the print device.  A lockdown unit of the system may activate the lockdown mode in response to the request.  Activate the lockdown mode may include modifying a plurality of security settings corresponding to lockdown configurations of the one or more components of the print device…The system may also perform a compliance check …in the security module, and perform a remediation action in response to detecting that the one or more security settings have changed.”).
Bunker does not explicitly mention that determining whether the device is in a configuration lockdown mode that limits an execution of one or more configuration commands.  However, Bunker discloses Activating the lockdown mode includes modifying a plurality of security settings corresponding to lockdown configurations of the one or more components of the print device and verification of security setting changes (or changes in configuration) (e.g. Bunker, Abstract, paragraphs 0004 and 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claim feature to ensure configuration changes would not be inadvertently made or modified by unauthorized user.

 	With respect to claim 2, Bunker discloses the method of claim 1, further comprising executing the configuration command in response to determining that the device is not in the configuration lockdown mode (e.g. Bunker, paragraph 0005).

With respect to claim 3, Bunker discloses the method of claim 1, further comprising determining, by a configuration manager associated with the device, if a duration of a disabling of the configuration lockdown mode violates 20 one or more duration limits (e.g. Bunker, paragraphs 0005 and 0019).

 	With respect to claim 4, Bunker discloses the method of claim 1, further comprising determining, by a configuration manager associated with the device, if the device is in the configuration lockdown mode (e.g. Bunker, paragraph 0005).

 	With respect to claim 5, Bunker does not explicitly mention the method of claim 1, wherein the one or more automated remedial actions comprise generating a configuration lockdown alert.  However, Bunker disclose remediation action in response to detecting that the one or more security settings to the lockdown values.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the lockdown alert as part of the remedy.

 	With respect to claim 6, Bunker discloses the method of claim 1, wherein the configuration lockdown mode 1s selectively enabled and disabled (e.g. Bunker, paragraph 0005). 

 	With respect to claim 7, Bunker discloses the method of claim 1, further comprising evaluating credentials of the user (e.g. Bunker, paragraph 0032, security setting). 

 	With respect to claim 8, Bunker discloses the method of claim 1, further comprising evaluating permissions of the user to execute the configuration command (e.g. bunker, paragraph 0032).

	With respect to claims 9-18 and 20, the claims are apparatus and processor-readable storage medium claims that are similar to method claims 1-8.  Therefore, claims 9-20 are rejected based on similar rationale.

 	With respect to claim 21, Bunker discloses the method of claim 1, wherein the configuration lockdown mode limits the execution of one or more configuration commands to only an authorized user wherein an authorization of a given user is based on a role of the given user within an organization (e.g. Bunker, paragraph 0031).

Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	-Maheshwari et al. (U.S. 2016/0087956) disclose a configuration may be modified for an application on a remote device associated with an identity affected by the change in the user role.
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434